Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Priority           

           Applicant's claim for domestic priority under 35 U.S.C. 119(e) is acknowledged. 



Information Disclosure Statement
           The information disclosure statements (IDS) submitted on 8/27/2021, 9/20/2021 and 5/4/2022 have been considered by the Examiner and made of record in the application file.



Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
           The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
           1. Determining the scope and contents of the prior art.
           2. Ascertaining the differences between the prior art and the claims at issue.
           3. Resolving the level of ordinary skill in the pertinent art.
           4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



         Claims 1-2, 7-8 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (U.S. PG-Publication # 2014/0341092), in view of You et al. (U.S. PG-Publication # 2017/0230994), and in view of Kim et al. (U.S. PG-Publication #2010/0254268).


          Consider claims 1, 8 and 15, Chu et al. clearly disclose user equipment (UE), comprising: 
          a receiver configured to receive a first physical downlink control channel (PDCCH) that provides a first downlink control information (DCI) format (par. 59 (The reception parameter set RPS1 is included in a DCI on PDCCH transmitted to the first UE)), wherein:             
                 the first DCI format indicates a configuration for reception of a second PDCCH, and 
                 the second PDCCH provides a second DCI format; and 
          a processor, operably connected to the receiver, the processor configured to determine parameters for reception of the second PDCCH based on the configuration.
          However, Chu et al. do not specifically disclose a second DCI.
          In the same field of endeavor, You et al. clearly show:
                  the first DCI format indicates a configuration for reception of a second PDCCH (par. 217 (When two-level DCI is used, the UE should receive two PDCCHs to obtain the full DCI contents since the DCI is divided into two PDCCHs)), and 
                 the second PDCCH provides a second DCI format (par. 217 (When two-level DCI is used, the UE should receive two PDCCHs to obtain the full DCI contents since the DCI is divided into two PDCCHs));                   
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a user equipment, as taught by Chu, and show a second DCI, as taught by You, so that the size of the DCI can be reduced.
          However, Chu and You do not specifically disclose parameters for reception of the second PDCCH.
          In the same field of endeavor, Kim et al. clearly show:
          a processor, operably connected to the receiver, the processor configured to determine parameters for reception of the second PDCCH based on the configuration (par. 120 (In the case in which first and second linked PDCCHs are transmitted…a first linked DCI on the first linked PDCCH can include information about the reception or monitoring of the second linked PDCCH)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a user equipment, as taught by Chu, show a second DCI, as taught by You, and show parameters for reception of the second PDCCH, as taught by Kim, so that the size of the DCI can be reduced.



          Consider claim 2, and as applied to claim 1 above, 
                          claim 9, and as applied to claim 8 above,
                           claim 16, and as applied to claim 15 above,
Chu et al. clearly disclose a UE, wherein the receiver is further configured to receive the second PDCCH according to the parameters (par. 59 (The reception parameter set RPS1 is included in a DCI on PDCCH transmitted to the first UE)).


          Consider claim 7, and as applied to claim 1 above, 
                         claim 14, and as applied to claim 8 above,
Chu et al. clearly disclose the user equipment as described.
          However, Chu et al. do not specifically disclose a reception of a physical downlink shared channel (PDSCH).
          In the same field of endeavor, You et al. clearly show:                   
          wherein the second DCI format schedules one of: 
          a transmission of a physical uplink shared channel (PUSCH), and 
          a reception of a physical downlink shared channel (PDSCH) (par. 17 (the second DCI may contain control information of a physical downlink shared channel (PDSCH) for carrying downlink data or the downlink data)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a user equipment, as taught by Chu, and show a reception of a physical downlink shared channel (PDSCH), as taught by You, so that the size of the DCI can be reduced.                  




         Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (U.S. PG-Publication # 2014/0341092), in view of You et al. (U.S. PG-Publication # 2017/0230994), Kim et al. (U.S. PG-Publication #2010/0254268), and Li et al. (U.S. PG-Publication #2015/0256403), and in in view of Nory et al. (U.S. PG-Publication #2016/0226637).


          Consider claim 3, and as applied to claim 1 above, 
                          claim 10, and as applied to claim 8 above,
                          claim 17, and as applied to claim 15 above,
Chu et al. clearly disclose the user equipment as described.
          However, Chu et al. do not specifically disclose a slot includes a number of symbols. 
          In the same field of endeavor, Li et al. clearly show:                   
          wherein the first DCI format further indicates a slot structure for each slot of a number of slots, wherein: 
          a slot includes a number of symbols (par. 222 (the UE starts to detect blindly its own DCI information from the second slot of the configuration subframe. The UE implicitly obtains the number of the symbols occupied by the control area of the conventional UE by virtue of the obtained number of the offset symbols, wherein the obtained number of the offset symbols is the offset 
symbols number of the control area relative to the initial position of the second slot or the number of the symbols 
occupied by the DCI), 
          a slot structure indicates, for each symbol of a slot, one of: 
                the symbol to be unavailable for both transmission and reception, 
                the symbol to be available only for reception, and
                the symbol to be available only for transmission.
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a user equipment, as taught by Chu, and show a slot includes a number of symbols, as taught by Li, so that the size of the DCI can be reduced.
          However, Chu and Li do not specifically disclose the symbol to be available only for transmission. 
          In the same field of endeavor, Nory et al. clearly show:                   
          a slot structure indicates, for each symbol of a slot, one of: 
                the symbol to be unavailable for both transmission and reception, 
                the symbol to be available only for reception, and
                the symbol to be available only for transmission (par. 59 (the DCI of the PDCCH 516 in the subframe with truncation (n+3) can also indicate the number of truncated symbols in that subframe at the beginning of the subframe with truncation (n+3) so that PDSCH 
518 is transmitted according to DCI (e.g., if DCI indicates 3 symbols (s1-s3), PDSCH 518 can be transmitted in the remaining 11 symbols (s4-s14)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a user equipment, as taught by Chu, show a slot includes a number of symbols, as taught by Li, and show the symbol to be available only for transmission, as taught by Nory, so that the size of the DCI can be reduced.






         Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (U.S. PG-Publication # 2014/0341092), in view of You et al. (U.S. PG-Publication # 2017/0230994), and Kim et al. (U.S. PG-Publication #2010/0254268), and in in view of Chen et al. (U.S. PG-Publication #2015/0312071).



          Consider claim 4, and as applied to claim 1 above,
                         claim 11, and as applied to claim 8 above,
                         claim 18, and as applied to claim 15 above, 
Chu et al. clearly disclose the user equipment as described.
          However, Chu et al. do not specifically disclose a set of configurations for reception of the second PDCCH. 
          In the same field of endeavor, Chen et al. clearly show:                   
          the receiver is further configured to receive a set of configurations for reception of the second PDCCH (par. 7 (receiving a configuration of two or more enhanced PDCCH (EPDCCH) resource sets, and selecting a first MCS table based on the DCI being communicated in a first EPDCCH resource set and selecting a second MCS table based on the DCI being communicated in the second EPDCCH resource set), and 
          the configuration is from the set of configurations (par. 7 (receiving a 
configuration of two or more enhanced PDCCH (EPDCCH) resource sets, and selecting a first MCS table based on the DCI being communicated in a first EPDCCH resource set and selecting a second MCS table based on the DCI being communicated in the second EPDCCH resource set).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a user equipment, as taught by Chu, and show a set of configurations for reception of the second PDCCH, as taught by Chen, so that the size of the DCI can be reduced.





         Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (U.S. PG-Publication # 2014/0341092), in view of You et al. (U.S. PG-Publication # 2017/0230994), and in view of Kim et al. (U.S. PG-Publication #2010/0254268), and in in view of Papasakellariou et al. (U.S. PG-Publication #2014/0293843).


          Consider claim 5, and as applied to claim 1 above, 
                         claim 12, and as applied to claim 8 above,
                         claim 19, and as applied to claim 15 above,
Chu et al. clearly disclose the user equipment as described.
          However, Chu et al. do not specifically disclose a PDCCH reception is over a number of control channel elements.
          In the same field of endeavor, Papasakellariou et al. clearly show:                   
          a PDCCH reception is over a number of control channel elements (CCEs) from a predetermined set of numbers of CCEs (par. 70 (each UE can perform multiple decoding operations to determine whether there are PDCCHs intended for the UE in a DL TTI. The resources carrying each PDCCH can be grouped into Control Channel Elements (CCEs) in the logical domain. For a given number of DCI format bits, a number of CCEs for a respective PDCCH depends on a channel coding rate (Quadrature Phase Shift Keying (QPSK) is assumed as the modulation scheme). An eNB can use a lower channel coding rate and more CCEs for a PDCCH transmission to a UE experiencing low DL Signal-to-Interference and Noise Ratio (SINR) than to a UE experiencing a high DL SINR. The CCE aggregation levels can, for example, include 1, 2, 4, and 8 CCEs)), and 
          the parameters include a number of the second PDCCHs for each number of CCEs from the predetermined set of numbers of CCEs.
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a user equipment, as taught by Chu, and show a PDCCH reception is over a number of control channel elements, as taught by Papasakellariou, so that the size of the DCI can be reduced.
          However, Chu and Papasakellariou do not specifically disclose the parameters include a number of the second PDCCHs for each number of CCEs from the predetermined set of numbers of CCEs. 
          In the same field of endeavor, You et al. clearly show:  
          the parameters include a number of the second PDCCHs for each number of CCEs from the predetermined set of numbers of CCEs (par. 86 (In a 3GPP LTE/LTE-A system, a set of CCEs on which a PDCCH can be located for each UE is defined. A CCE set in which the UE can detect a PDCCH thereof is referred to as a PDCCH search space or simply as a search space (SS). An individual resource on which the PDCCH can be transmitted in the SS is called a PDCCH candidate. A set of PDCCH candidates that the UE is to monitor is defined in terms of SSs, where a search space S.sup.(L).sub.k at aggregation level Lε{1, 2, 4, 8} is defined by a set of PDCCH candidates. SSs for respective PDCCH formats may have different sizes and a dedicated SS and a common SS are defined), Table 7).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a user equipment, as taught by Chu, show a PDCCH reception is over a number of control channel elements, as taught by Papasakellariou, and show the parameters include a number of the second PDCCHs for each number of CCEs from the predetermined set of numbers of CCEs, as taught by You, so that the size of the DCI can be reduced.






         Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (U.S. PG-Publication # 2014/0341092), in view of You et al. (U.S. PG-Publication # 2017/0230994), and in view of Kim et al. (U.S. PG-Publication #2010/0254268), and in in view of Larsson et al. (U.S. PG-Publication #2019/0281499).


          Consider claim 6, and as applied to claim 1 above, 
                         claim 13, and as applied to claim 8 above,
                         claim 20, and as applied to claim 15 above,
Chu et al. clearly disclose the user equipment as described.
          However, Chu et al. do not specifically disclose the first DCI format includes a bitmap.
          In the same field of endeavor, Larsson et al. clearly show:                   
          the first DCI format includes a bitmap (par. 80 (To further optimize the unused short PDCCH resources, a bitmap of x−1 bits can be signaled to the wireless device 300a, 300b in the device-specific control message (e.g. fast DCI)), 
          a size of the bitmap is equal to a number of frequency sub-bands (par. 80 (To further optimize the unused short PDCCH resources, a bitmap of x−1 bits can be signaled to the wireless device 300a, 300b in the device-specific control message (e.g. fast DCI), where x is the number of CCE groups in the short PDCCH search space. The bitmap is an example of information transmitted to the wireless device to indicate resources for the wireless device. Such a bitmap could inform the wireless device 300a, 300b that resources in other CCE groups can be used for its own data resources, for example, downlink data allocation (e.g. short PDSCH))), 
          a bit of the bitmap has a one-to-one mapping with a frequency sub-band (par. 80 (To further optimize the unused short PDCCH resources, a bitmap of x−1 bits can be signaled to the wireless device 300a, 300b in the device-specific control message (e.g. fast DCI), where x is the number of CCE groups in the short PDCCH search space. The bitmap is an example of information transmitted to the wireless device to indicate resources for the wireless device. Such a bitmap could inform the wireless device 300a, 300b that resources in other CCE groups can be used for its own data resources, for example, downlink data allocation (e.g. short PDSCH))) and indicates one of: 
               a presence of the second PDCCH in the frequency sub-band, and
               an absence of the second PDCCH in the frequency sub-band. 
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a user equipment, as taught by Chu, and show the first DCI format includes a bitmap, as taught by Larsson, so that the size of the DCI can be reduced.
          However, Chu and Larsson do not specifically disclose a presence of the second PDCCH in the frequency sub-band.
          In the same field of endeavor, You et al. clearly show: 
          a bitmap indicates one of: 
               a presence of the second PDCCH in the frequency sub-band (par. 217 (When two-level DCI is used, the UE should receive two PDCCHs to obtain the full DCI contents since the DCI is divided into two PDCCHs)), and
               an absence of the second PDCCH in the frequency sub-band. 
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a user equipment, as taught by Chu, show the first DCI format includes a bitmap, as taught by Larsson, and show a presence of the second PDCCH in the frequency sub-band, as taught by You, so that the size of the DCI can be reduced.                  









Conclusion

            Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	           P.O. Box 1450
	           Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	
           Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sai-Ming Chan whose telephone number is (571) 270-1769. The Examiner can normally be reached on Monday-Thursday from 8:00 am to 5:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 571-272-4100.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SAI MING CHAN/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
October 4, 2022